


EXHIBIT 10.3


























PURCHASE AND SALE AGREEMENT
AND JOINT ESCROW INSTRUCTIONS


by and between


WINDSOR ON THE RIVER, LLC,
a Delaware limited liability company


( “Seller”)


and


STEADFAST ASSET HOLDINGS, INC.,
a California corporation


(“Buyer”)









1

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page No.


                           
1.
PURCHASE AND SALE    1

2.
PURCHASE PRICE    2

3.
PAYMENT OF PURCHASE PRICE    2

4.
BUYER'S REMEDIES    3

5.
ESCROW INSTRUCTIONS    3

6.
CLOSING    5

7.
BUYER'S REVIEW    5

8.
REPRESENTATIONS AND WARRANTIES    8

9.
COVENANTS    12

10.
ADJUSTMENTS AND PRORATIONS    15

11.
CLOSING DOCUMENTS    16

12.
COSTS    17

13.
CASUALTY OR CONDEMNATION    17

14.
ATTORNEYS' FEES    18

15.
ASSIGNMENT    18

16.
WAIVER    18

17.
GOVERNING LAW; TIME    18

18.
NOTICES    18

19.
ENTIRE AGREEMENT    19

20.
COUNTERPARTS; COPIES    19

21.
AUTHORITY    19

22.
RECORD ACCESS AND RETENTION    19

23.
CONTRACT CONSIDERATION    20

    

-i-

--------------------------------------------------------------------------------




EXHIBITS


Exhibit “A”
Real Property Description
Exhibit “B”
Personal Property Description
Exhibit “C”
Due Diligence Documents
Exhibit “D”
Form of Warranty Deed
Exhibit “E”
Form of General Assignment
Exhibit “F”
Form of Bill of Sale
Exhibit “G”
Form of Non-Foreign Certificate
Exhibit “H”
Form of Tenant Notice

SCHEDULES
Schedule 1
Leases
Schedule 2
Vendors
 
 






-ii-

--------------------------------------------------------------------------------




PURCHASE AND SALE AGREEMENT
AND JOINT ESCROW INSTRUCTIONS
This PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (“Agreement”) is
made and entered into as of the 21st day of October, 2011, by and between
WINDSOR ON THE RIVER, LLC, a Delaware limited liability company (“Seller”), and
STEADFAST ASSET HOLDINGS, INC., a California corporation (“Buyer”), with
reference to the following facts:
RECITALS:
A.Seller is the fee owner of that certain land with a multi‑family housing
project consisting of four hundred twenty-four (424) units situated thereon, and
which is located at 2200 Buckingham Drive NW, Cedar Rapids, Iowa, and more
particularly described in Exhibit “A” attached hereto (together with all
structures, improvements, machinery, fixtures and equipment affixed or attached
to the land, the “Real Property”).
B.Seller desires to sell the Real Property, along with certain related personal
and intangible property, to Buyer, and Buyer desires to purchase such real,
personal, and intangible property from Seller in accordance with the terms and
conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto mutually agree as follows:
1.Purchase and Sale. Subject to the terms and conditions of this Agreement, and
for the consideration herein set forth, Seller agrees to sell and transfer, and
Buyer agrees to purchase and acquire, all of Seller's right, title, and interest
in and to the following (collectively, the “Property”):
1.1The Real Property;
1.2All easements, licenses, interests, rights, and privileges appurtenant to the
Real Property, including, without limitation, all water and water rights;
1.3All equipment, tools, machinery, materials, supplies and other tangible
personal property owned by Seller and located on or used in connection with or
arising out of the ownership of the Real Property as of the date hereof, as more
particularly described in Exhibit “B” attached hereto (collectively, “Personal
Property”);
1.4All leases and occupancy agreements relating to the Property in effect on the
Date of Closing (as hereinafter defined), including all amendments thereto
(collectively, “Leases”) (the Leases in effect on the date of this Agreement are
identified on the rent roll attached hereto as Schedule 1);
1.5Subject to Section 7.6 below, all maintenance, supply or other contracts





1

--------------------------------------------------------------------------------




relating to the operation of the Property in effect as of the date hereof
(collectively, “Contracts”), which Contracts are with the vendors identified on
Schedule 2 attached hereto;
1.6All approvals, plans, studies and surveys relating to the Property
(collectively, “Approvals”); and
1.7All entitlements and intangible personal property in connection with or
arising out of the ownership of the Real Property, including, without
limitation, all licenses, permits and certificates of occupancy for the Real
Property and trade names and logos (collectively, “Intangible Property”).
2.Purchase Price. The total purchase price (“Purchase Price”) to be paid by
Buyer to Seller for the Property shall be THIRTY‑THREE MILLION AND 00/100
DOLLARS ($33,000,000.00), payable as provided in Section 3 below. The Purchase
Price shall be comprised of the following: (a) the outstanding principal
balance, as of the Closing Date (as defined in Section 6.1 below), of the
existing promissory note (“Note”) given by Seller to Wells Fargo Bank, N.A.
(“Lender”), in connection with a loan from Lender to Seller (“Loan”), which Note
is secured by a mortgage on the Property, (b) the Deposit (as defined in
Section 3.1 below), and (c) the Closing Funds (as defined in Section 3.2 below).
3.Payment of Purchase Price. The Purchase Price shall be paid as follows:
3.1Deposit. Within five (5) business days after the mutual execution of this
Agreement, Buyer shall deliver to First American Title Insurance Company
(“Escrow Holder”), which has an address of 5 First American Way, Santa Ana,
California 92707, Attn: Ryan Hahn, the sum of FIVE HUNDRED THOUSAND AND 00/100
DOLLARS ($500,000.00) (“Initial Deposit”) in immediately available funds as a
good faith deposit. The Initial Deposit and the Extension Deposit (as
hereinafter defined), and all interest earned thereon, shall be collectively
referred to in this Agreement as the “Deposit”. The Deposit shall be in the form
of wire transfer, cash or certified or bank cashier's check. Escrow Holder shall
place the Deposit in an interest-bearing account. All interest earned on the
Deposit shall be included within the meaning of the term “Deposit” in this
Agreement. If Closing occurs in accordance with this Agreement, the Deposit
shall be applied against the Purchase Price. The Deposit shall be returned to
Buyer if Escrow fails to close due to (i) Seller's breach of this Agreement,
(ii) the failure of a Buyer condition to close, or (iii) a casualty or
condemnation event as described in Section 13 below.
3.2Remainder of Purchase Price. Before Close of Escrow, Buyer shall deposit into
Escrow immediately available funds in an amount which, when added to the Deposit
and the outstanding balance under the Note as of the Closing Date, will equal
the Purchase Price (“Closing Funds”), plus any additional amounts necessary to
cover costs and/or prorations under this Agreement.
3.3Liquidated Damages. SELLER AND BUYER AGREE THAT, IF THE PURCHASE AND SALE OF
THE PROPERTY IS NOT COMPLETED AND THIS AGREEMENT TERMINATES BECAUSE BUYER
MATERIALLY DEFAULTS UNDER





2

--------------------------------------------------------------------------------




OR MATERIALLY BREACHES THIS AGREEMENT, THE PORTION OF THE DEPOSIT THEN DEPOSITED
WITH ESCROW HOLDER PURSUANT TO THIS AGREEMENT AND ALL INTEREST THEREON SHALL BE
PAID TO SELLER UPON TERMINATION OF THIS AGREEMENT AND RETAINED BY SELLER AS
LIQUIDATED DAMAGES AND AS SELLER'S SOLE REMEDY AT LAW OR IN EQUITY. SELLER AND
BUYER AGREE THAT, UNDER THE CIRCUMSTANCES EXISTING AS OF THE DATE OF THIS
AGREEMENT, ACTUAL DAMAGES MAY BE DIFFICULT TO ASCERTAIN AND THE PORTION OF THE
DEPOSIT THEN DEPOSITED WITH ESCROW HOLDER PURSUANT TO THIS AGREEMENT AND ALL
INTEREST THEREON IS A REASONABLE ESTIMATE OF THE DAMAGES THAT WILL BE INCURRED
BY SELLER IF BUYER MATERIALLY DEFAULTS UNDER OR MATERIALLY BREACHES THIS
AGREEMENT AND FAILS TO PURCHASE THE PROPERTY.
SELLER'S INITIALS: _______
BUYER'S INITIALS: ________

4.Buyer's Remedies. SELLER AND BUYER AGREE THAT IF THE PURCHASE AND SALE OF THE
PROPERTY IS NOT COMPLETED AND THIS AGREEMENT TERMINATES BECAUSE SELLER
MATERIALLY DEFAULTS UNDER OR MATERIALLY BREACHES THIS AGREEMENT OR IF SELLER
OTHERWISE FAILS TO SATISFY ITS OBLIGATIONS UNDER THIS AGREEMENT, BUYER MAY
(i) DEMAND THE RETURN OF THE PORTION OF THE DEPOSIT THEN DEPOSITED WITH ESCROW
HOLDER PURSUANT TO THIS AGREEMENT AND ALL INTEREST THEREON, WHICH DEMAND SHALL
OPERATE TO TERMINATE THIS AGREEMENT IF NOT ALREADY TERMINATED, (ii) COMPEL
SPECIFIC PERFORMANCE OF SELLER'S OBLIGATIONS UNDER THIS AGREEMENT,
AND/OR (iii) PURSUE ANY AND ALL OTHER RIGHTS AND REMEDIES THAT MAY BE AVAILABLE
TO BUYER AT LAW OR IN EQUITY.
SELLER'S INITIALS: _______
BUYER'S INITIALS: ________

5.Escrow Instructions.
5.1Opening of Escrow. Within three (3) business days after the mutual execution
of this Agreement, the parties shall open an escrow (“Escrow”) with Escrow
Holder in order to consummate the purchase and sale in accordance with the terms
and provisions hereof. This Agreement shall be deposited in the Escrow and the
provisions hereof shall constitute joint primary escrow instructions to Escrow
Holder; provided, however, that the parties shall execute such additional
instructions as requested by Escrow Holder not inconsistent with the provisions
hereof. The date as of which Escrow Holder shall have received executed
counterparts of this Agreement from both Seller and Buyer shall constitute the
“Opening of Escrow.” Escrow Holder shall deliver written confirmation of the
date of the Opening of Escrow to the parties in the manner set forth in
Section 18 of this Agreement.
5.2Conditions to Close. Escrow shall not close unless and until the following





3

--------------------------------------------------------------------------------




conditions precedent and contingencies have been satisfied or waived in writing
by the party for whose benefit the conditions have been included:
5.2.1All contingencies and conditions to Buyer's obligation to close Escrow
described in Sections 7 and 22.1 below have either been satisfied or waived in
writing by Buyer.
5.2.2All funds and instruments described in Sections 3 and 11 have been
delivered to Escrow Holder.
5.2.3The title department of Escrow Holder, which has an address of 5 First
American Way, Santa Ana, California 92707, Attn: Kristen A. Hueter, shall have
irrevocably committed to Buyer in writing to issue an ALTA extended owner's
policy of title insurance, in form and content acceptable to Buyer in its sole
and absolute discretion, insuring Buyer's title to the Real Property in an
amount equal to the Purchase Price.
5.2.4Buyer and Seller shall have obtained, at Seller's sole cost and expense,
Lender's consent to (i) the assumption by Buyer of the Loan, on terms acceptable
to Buyer in its sole and absolute discretion, and (ii) the release of Seller
from any obligations with respect to the Loan arising after the Closing Date
(such assumption and release shall be hereinafter collectively referred to as
the “Assumption”), effective as of the Closing Date.
5.2.5Seller and Buyer shall each have materially performed, observed and
complied with all covenants, agreements and conditions required by this
Agreement to be performed, observed and/or complied with by such party prior to,
or as of, the Closing.
Any condition not otherwise satisfied or waived as of the Closing shall be
deemed fully satisfied or waived by the party for whose benefit the condition
had been included.
5.3Recordation and Transfer. Upon satisfaction of the conditions set forth in
Section 5.2 above, Escrow Holder shall transfer the Property as follows:
5.3.1Cause the Warranty Deed (as such term is hereinafter defined) to be
recorded with the Recorder's Office in Linn County, Iowa;
5.3.2Deliver to the parties entitled thereto the other closing documents;
5.3.3Disburse all funds deposited with Escrow Holder by Buyer in payment of the
Purchase Price for the Property to Seller pursuant to instructions to be
delivered by Seller to Escrow Holder, less the amount of all items, costs and
prorations chargeable to the account of Seller; and
5.3.4Disburse the remaining balance of the funds deposited by Buyer to Buyer
upon the Close of Escrow pursuant to instructions to be delivered by Buyer to
Escrow Holder after all costs payable by Buyer pursuant to Section 12 below have
been deducted.
6.Closing.





4

--------------------------------------------------------------------------------




6.1Generally. Escrow shall close upon the recordation of the Warranty Deed in
accordance with the provisions of this Agreement (“Date of Closing”, “Closing
Date”, “Closing” or “Close of Escrow”). The Close of Escrow shall occur no later
than the date that is thirty (30) days after the expiration of the Due Diligence
Period (“Initial Scheduled Closing Date”) at the office of Escrow Holder, unless
otherwise extended (i) by operation of Sections 7.3, 13 or 22.2 below, (ii) by
Buyer pursuant to Section 6.2 below, or (iii) by written agreement between Buyer
and Seller. Buyer shall have the option, in its sole and absolute discretion, to
require that the Close of Escrow occur earlier than the Initial Scheduled
Closing Date or the Rescheduled Closing Date (defined in Section 6.2 below) by
giving written notice thereof to Seller and Escrow Holder.
6.2Extension Option. Notwithstanding Section 6.1 above, Buyer shall have the
option (“Extension Option”) to extend the Initial Scheduled Closing Date for an
additional thirty (30) days (“Rescheduled Closing Date”), in Buyer's sole and
absolute discretion, by providing written notice to Seller of such election
prior to the Initial Scheduled Closing Date. In such case, Buyer shall deposit
with Escrow Holder an additional sum of FIFTY THOUSAND AND 00/100
DOLLARS ($50,000.00) (“Extension Deposit”) in immediately available funds.
7.Buyer's Review.
7.1Delivery of Documents. Within three (3) days after the Opening of Escrow,
Seller shall, at the sole expense of Seller, deliver to Buyer all documents
pertaining to the Property that have been prepared by, for or at the request of
Seller or are in the possession of or available to Seller, including, without
limitation, (i) the documents listed on Exhibit “C” attached hereto, to the
extent applicable; (ii) copies of the Leases, Contracts and Approvals;
(iii) copies of all architectural, engineering and other drawings, plans and
specifications for the buildings, structures, improvements, machinery, fixtures
and equipment included in the Real Property; (iv) copies of all reports,
studies, investigations, appraisals and other materials concerning the design,
construction, condition or status of the Real Property or any of the buildings,
structures, improvements, machinery, fixtures or equipment included in the Real
Property, or any system, element or component thereof, or any past or present
Release (as hereinafter defined) or threatened Release of any Hazardous
Substances (as hereinafter defined) in, on, under or within the Real Property or
any other real property in the vicinity of the Real Property, or the compliance
of the Real Property with Environmental Laws (as hereinafter defined);
and (v) copies of all environmental impact reports, negative declarations,
environmental impact certifications, and zoning, land use or development
agreements relating to the Real Property.
As used in this Agreement, the following definitions shall apply: “Environmental
Laws” shall mean all federal, state and local laws, ordinances, rules and
regulations now or hereafter in force, as amended from time to time, in any way
relating to or regulating human health or safety, or industrial hygiene or
environmental conditions, or protection of the environment, or pollution or
contamination of the air, soil, surface water or groundwater, and includes the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
42 U.S.C. § 9601, et seq., the Resource Conservation and Recovery Act,





5

--------------------------------------------------------------------------------




42 U.S.C. § 6901, et seq., the Clean Water Act, 33 U.S.C. § 1251, et seq., and
the Hazardous Substance Account Act. “Hazardous Substances” shall mean any
substance or material that is described as a toxic or hazardous substance waste
or material or a pollutant or contaminant, or words of similar import, in any of
the Environmental Laws, and includes, without limitation, asbestos, petroleum
(including crude oil or any fraction thereof, natural gas, natural gas liquids,
liquefied natural gas, or synthetic gas usable for fuel, or any mixture
thereof), petroleum products, polychlorinated biphenyls, urea formaldehyde,
radon gas, radioactive matter, medical waste, and chemicals which may cause
cancer or reproductive toxicity. “Release” shall mean any spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping or disposing into the environment, including continuing
migration, of Hazardous Substances into or through soil, surface water or
groundwater.
7.2Access. Upon the execution of this Agreement, Seller shall allow Buyer or
Buyer's agents or representatives access to the Property for purposes of any
non-intrusive physical or environmental inspection of the Property and, to the
extent copies are not provided to Buyer by Seller, review and copying of
Seller's books and records relating to the Property and any of the documents
described in Section 7.1 above, and other matters necessary in the discretion of
Buyer to evaluate and analyze the feasibility of the Property for Buyer's
intended use thereof. Buyer shall not conduct or authorize any physically
intrusive testing of, on, or under the Property without first obtaining Seller's
consent as to the timing and scope of work to be performed, which consent shall
not be unreasonably withheld, conditioned or delayed.
7.3Title and Survey.
7.3.1Within three (3) days after the Opening of Escrow, Seller shall obtain (at
its sole cost and expense) and have delivered to Buyer an abstract of title to
the Real Property. Upon receipt of the abstract, Buyer shall obtain a
preliminary report of title prepared by the title department of Escrow Holder
regarding the Property (“Title Commitment”). Buyer shall have thirty (30) days
following the later of (a) its receipt of the Title Commitment and any survey
provided to Buyer pursuant to Section 7.3.2 below, and (b) the Opening of Escrow
(“Title Objection Period”) in which to give Seller written notice of any
objections Buyer has, in Buyer's sole and absolute discretion, to any matters
shown on the Title Commitment (“Title Objection Notice”). All objections raised
by Buyer in the manner herein provided are hereafter called “Objections.” Seller
shall make reasonable efforts to remedy or remove all Objections (or agree
irrevocably in writing to remedy or remove all such Objections at or prior to
Closing) within fifteen (15) days following Buyer's delivery of the Title
Objection Notice (“Seller's Cure Period”). In the event Seller is unable to
remedy or cause the removal of any Objections (or agrees irrevocably to do so at
or prior to Closing) within Seller's Cure Period, then Buyer, within ten (10)
days after the expiration of Seller's Cure Period, shall deliver to Seller
written notice electing, in Buyer's sole and absolute discretion, to either
(i) terminate this Agreement, or (ii) unconditionally waive any such Objections,
failing which Buyer shall conclusively be deemed to have elected (i) above. Any
new title or survey information received by Seller or Buyer after the expiration
of the Title Objection Period or Seller's Cure Period, as applicable, from a
supplemental title report, survey or other source which is not the result of the
acts or omissions of Buyer or its agents, contractors or invitees (each, a “New
Title Matter”)





6

--------------------------------------------------------------------------------




shall be subject to the same procedure provided in this Section 7.3 (and the
Date of Closing shall be extended commensurately if the Closing would have
occurred but for those procedures being implemented for a New Title Matter),
except that the Buyer's Title Objection Period and Seller's Cure Period for any
New Title Matters shall be five (5) business days each. Close of Escrow shall be
delayed as needed to accommodate such additional time periods.
7.3.2Within three (3) days after the Opening of Escrow, Seller shall provide
Buyer with a copy of any existing survey of the Property in Seller's possession
or control. Buyer may elect to obtain a new survey or revise, modify, or
re-certify an existing survey of the Property as necessary in order for the
title department of Escrow Holder to delete the survey exception from title or
to otherwise satisfy Buyer's objectives.
7.4Buyer's Due Diligence. Subject to Section 22 below, Buyer shall have until
the expiration of the Due Diligence Period (as defined below) to evaluate and
analyze the feasibility of the Property for Buyer's intended use thereof,
including, without limitation, the zoning of the Property, the physical,
environmental and geotechnical condition of the Property and the economic
feasibility of owning and operating the Property. As used in this Agreement, the
term “Due Diligence Period” shall mean the period commencing on the later to
occur of (i) Buyer's receipt of all of the documents described in Section 7.1
above, or (ii) the Opening of Escrow, and ending thirty (30) days thereafter,
but in no event later than December 31, 2011. If, during the Due Diligence
Period, Buyer determines that the Property is not acceptable for any reason
whatsoever, Buyer shall have the right, by giving written notice to Seller on or
before the last day of the Due Diligence Period, to terminate this Agreement.
7.5Buyer's Termination Right. If Buyer exercises the right to terminate this
Agreement in accordance with Sections 7.3 or 7.4 above, this Agreement shall
terminate as of the date the termination notice is given by Buyer. If Buyer does
not exercise the right to terminate this Agreement in accordance with
Sections 7.3 or Section 7.4 above, Buyer shall deposit with Escrow Holder the
Additional Deposit pursuant to Section 3.1 and this Agreement shall continue in
full force and effect.
7.6Contracts. On or before the expiration of the Due Diligence Period, Buyer
shall notify Seller in writing as to which of the Contracts Buyer elects to
assume at Closing, in Buyer's sole and absolute discretion. Seller shall notify
the vendors under those Contract(s) which Buyer has not agreed to assume and,
provided that Closing occurs hereunder, such Contracts shall terminate effective
as of the Date of Closing. Seller shall cooperate with Buyer, both before and
after the Close of Escrow, to obtain any approvals or consents required to
assign any Contracts to Buyer, including, without limitation, sending requests
for such approvals or consents to the party or parties whose consent or approval
is required. If Seller fails to timely send any such request for approval or
consent, Buyer may do so in Seller's name. Seller's obligations under this
Section 7.6 shall survive the Close of Escrow.
8.Representations and Warranties.
8.1Seller's Representations and Warranties. The representations, warranties





7

--------------------------------------------------------------------------------




and covenants of Seller in this Section 8.1 are a material inducement for Buyer
to enter into this Agreement. Buyer would not purchase the Property from Seller
without such representations, warranties and covenants of Seller. Such
representations, warranties and covenants shall survive the Closing. Seller
represents, warrants and covenants to Buyer as of the date of this Agreement and
as of the Closing as follows:
8.1.1Seller is a limited liability company (i) duly organized, validly existing
and in good standing under the laws of the State of Delaware, and (ii) duly
qualified to do business in the State of Iowa. Seller has full power and
authority to enter into this Agreement and to perform this Agreement. The
execution, delivery and performance of this Agreement by Seller have been duly
and validly authorized by all necessary action on the part of Seller and all
required consents and approvals have been duly obtained. This Agreement is a
legal, valid and binding obligation of Seller, enforceable against Seller in
accordance with its terms.
8.1.2All of the Personal Property is described in Exhibit “B” attached hereto,
which is an accurate and complete list of all tangible and intangible personal
property owned by Seller relating to the ownership, management, operation,
maintenance or repair of the Real Property. All of the Personal Property is
located at the Real Property. Seller has good title to the Personal Property and
the Intangible Property, free and clear of all liens, encumbrances, security
interests and adverse claims of any kind or nature whatsoever, except in
connection with the Loan.
8.1.3All of the Leases are described in Schedule 1 attached hereto, and there
are no persons leasing, using or occupying the Real Property or any part thereof
except the tenants under the Leases. All of the Contracts are described in
Schedule 2 attached hereto, which is an accurate and complete list of all
presently effective contracts, agreements, warranties and guaranties relating to
the leasing, advertising, promotion, design, construction, ownership,
management, operation, maintenance or repair of the Real Property. All of the
Approvals are described in Schedule 3 attached hereto, which is an accurate and
complete list of all presently effective building permits, certificates of
occupancy, and other certificates, permits, licenses and approvals relating to
the design, construction, ownership, occupancy, use, management, operation,
maintenance or repair of the Real Property. Seller has good title to the Leases,
the Contracts and the Approvals, free and clear of all liens, encumbrances,
security interests and adverse claims of any kind or nature whatsoever, except
in connection with the Loan. All of the copies of the documents delivered to
Buyer pursuant to Section 7.1 above are accurate and complete copies of all
originals of the documents described in Section 7.1 above and fairly and
accurately represent the financial, physical and environmental condition of the
Property.
8.1.4All information concerning the Leases is accurate and complete. The Leases
are in full force and effect and the full current rent is accruing thereunder.
The Leases have not been amended or modified except as disclosed in writing to
Buyer. No monthly rent has been paid more than one (1) month in advance (except
as otherwise expressly permitted or required pursuant to the terms of the Lease)
and no security deposit or prepaid rent has been paid except as otherwise
disclosed in writing to Buyer. No tenant under the Leases is entitled to
interest on any security deposit. The tenants have accepted possession of their
respective





8

--------------------------------------------------------------------------------




premises under the Leases and all improvements and construction required to be
performed by the landlord under the Leases have been completed. There is no
existing breach or default by the landlord or by any tenant under the Leases and
the tenants have no defenses, claims or demands against the landlord, under the
Leases or otherwise, which can be offset against rents or other charges due or
to become due under the Leases. No event has occurred or condition exists which,
with or without notice or the passage of time, or both, would constitute a
breach or a default by the landlord or by any tenant under the Leases. Seller
has received no notice from any tenant under the Leases claiming any breach or
default by Seller under any of the Leases. No money is owed to any tenant for
improvements or otherwise under the Leases and no improvement, moving,
relocation or other payment or credit of any kind is presently owed, or will or
could become due and payable, to any tenant under the Leases. There are no
leasing commissions or other commissions, fees or compensation presently owed or
which will become due and payable with respect to any of the Leases or which
could become due and payable in the future upon the exercise of any right or
option contained in any of the Leases. Except in connection with the Loan,
Seller has not assigned, transferred, pledged or encumbered in any manner any of
the Leases or any rents or other amount payable by any tenant thereunder.
8.1.5The Real Property has at all times been managed, operated, maintained and
repaired by Seller in accordance with sound property management practice. There
are no defects or deficiencies in the design, construction, fabrication,
manufacture or installation of the Real Property or any part thereof or any
system, element or component thereof. All systems, elements and components of
the Property (including all machinery, fixtures and equipment, the roof,
foundation and structural elements, and the elevator, mechanical, electrical and
life safety systems) are in good working order and repair and sound operating
condition. Seller has received no notice of any kind from any insurance broker,
agent or underwriter that any noninsurable condition exists in, on or about the
Real Property or any part thereof. The Real Property and every part thereof and
the use and occupancy of the Real Property are in full compliance with all
applicable building, earthquake, zoning, land use, environmental, antipollution,
health, fire, safety, access and accommodations for the physically handicapped,
subdivision, energy and resource conservation and similar laws, statutes, rules,
regulations and ordinances and all covenants, conditions and restrictions
applicable to the Real Property. Seller has received no notice, citation or
other claim alleging any violation of any such law, statute, rule, regulation,
ordinance, covenant, condition or restriction. The Approvals have been duly and
validly issued, are in full force and effect, and are all of the certificates,
permits, licenses and approvals that are required by law to own, operate, use
and occupy the Real Property as it is presently owned, operated, used and
occupied. Seller has fully performed, satisfied and discharged all of the
obligations, requirements and conditions imposed on the Real Property by the
Approvals.
8.1.6No Hazardous Substances are present in, on or under the Real Property or
any nearby real property which could migrate to the Real Property, and there is
no present Release or threatened Release of any Hazardous Substances in, on or
under the Real Property. Seller has never used the Real Property or any part
thereof, and has never permitted any person to use the Real Property or any part
thereof, for the production, processing, manufacture, generation, treatment,
handling, storage or disposal of Hazardous Substances. No





9

--------------------------------------------------------------------------------




underground storage tanks of any kind are located in the Real Property. The Real
Property and every part thereof, and all operations and activities therein and
thereon and the use and occupancy thereof, comply with all applicable
Environmental Laws, and neither Seller nor any person using or occupying the
Real Property or any part thereof is violating any Environmental Laws. Seller
has all permits, licenses and approvals (which are included in the Approvals)
required by all applicable Environmental Laws for the use and occupancy of, and
all operations and activities in, the Real Property, Seller is in full
compliance with all such permits, licenses and approvals, and all such permits,
licenses and approvals were duly issued and are in full force and effect. No
claim, demand, action or proceeding of any kind relating to any past or present
Release or threatened Release of any Hazardous Substances in, on or under the
Real Property or any past or present violation of any Environmental Laws at the
Real Property has been made or commenced, or is pending, or is being threatened
or contemplated by any person.
8.1.7There is no litigation, arbitration or other legal or administrative suit,
action, proceeding or investigation of any kind pending or threatened or being
contemplated against or involving Seller relating to the Real Property or any
part thereof and there is no valid basis for any such litigation, arbitration or
other legal or administrative suit, action, proceeding or investigation. There
is no general plan, land use or zoning action or proceeding of any kind, or
general or special assessment action or proceeding of any kind, or condemnation
or eminent domain action or proceeding of any kind pending or threatened or
being contemplated with respect to the Real Property or any part thereof. There
is no legal or administrative action or proceeding pending to contest or appeal
the amount of real property taxes or assessments levied against the Real
Property or any part thereof or the assessed value of the Real Property or any
part thereof for real property tax purposes. No supplemental real property taxes
have been or will be levied against or assessed with respect to the Real
Property or any part thereof based on any change in ownership or new
construction or other event or occurrence relating to the Real Property before
the date of this Agreement, except any such supplemental real property taxes as
have been paid in full and discharged.
8.1.8All water, sewer, gas, electric, steam, telephone and drainage facilities
and all other utilities required by law or reasonably necessary or proper and
usual for the full operation, use and occupancy of the Real Property are
installed to the boundary lines of the Real Property, are connected with valid
permits, and are adequate to service the Real Property and to allow full
compliance with all applicable laws, and the cost of installation and connection
of all such utilities to the Property has been fully paid.
8.1.9Seller is not a “foreign person” as defined in Section 1445 of the Internal
Revenue Code of 1986, as amended, and the Income Tax Regulations thereunder.
8.1.10No withholding of tax or reporting will be required with respect to the
sale of the Property by Seller.
8.1.11Seller is solvent, has not made a general assignment for the benefit of
its creditors, and has not admitted in writing its inability to pay its debts as
they become due, nor has Seller filed, nor does it contemplate the filing of,
any bankruptcy, reorganization,





10

--------------------------------------------------------------------------------




arrangement, insolvency or liquidation proceedings or any other proceeding for
the relief of debts in general, nor has any such proceeding been instituted by
or against Seller.
8.1.12Except for CB Richard Ellis, Seller has not dealt with any investment
adviser, real estate broker or finder, or incurred any liability for any
commission or fee to any investment adviser, real estate broker or finder, in
connection with the sale of the Property to Buyer or this Agreement.
8.1.13All lenders with liens affecting the Property (i) have approved the
transaction contemplated by this Agreement, and (ii) except in connection with
the Loan, will reconvey such liens at the Close of Escrow.
8.1.14Neither Seller nor any person, group, entity or nation that Seller is
acting, directly or indirectly for, or on behalf of, is named by any Executive
Order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) or the United States Treasury Department as a terrorist, “Specially
Designated National and Blocked Person,” or is otherwise a banned or blocked
person, group, entity, or nation pursuant to any law that is enforced or
administered by the Office of Foreign Assets Control, and Seller is not engaging
in the transaction contemplated herein, directly or indirectly, on behalf of, or
instigating or facilitating the transaction contemplated herein, directly or
indirectly, on behalf of, any such person, group, entity or nation. Seller is
not engaging in the transaction contemplated herein, directly or indirectly, in
violation of any laws relating to drug trafficking, money laundering or
predicate crimes to money laundering. Seller has and will continue to implement
procedures, and has consistently and will continue to consistently apply those
procedures, to ensure the foregoing representations and warranties remain true
and correct at all times prior to Closing.
8.1.15Neither Seller nor any previous owner of the Property has sold,
transferred, conveyed, or entered into any agreement regarding water or water
rights relating to the Property, except as otherwise expressly set forth in the
Title Commitment.
8.1.16No structures, improvements, machinery, signage, fixtures or equipment
that constitute a portion of the Real Property encroach into or onto any
property located adjacent to the Real Property.
8.2Buyer's Representations and Warranties. Buyer represents and warrants to
Seller as follows:
8.2.1Buyer is a corporation, duly organized, validly existing, and in good
standing under the laws of the State of California.
8.2.2Buyer has all requisite power and authority to execute and deliver this
Agreement and to carry out its obligations hereunder and the transactions
contemplated hereby. This Agreement has been, and the documents contemplated
hereby will be, duly executed and delivered by Buyer and constitute its legal,
valid, and binding obligation enforceable against it in accordance with its
terms.





11

--------------------------------------------------------------------------------




8.2.3None of the funds of Buyer have been or will be derived from any unlawful
activity with the result that the investment of direct or indirect equity owners
in Buyer is prohibited by law or that the transaction contemplated herein or
this Agreement is or will be in violation of law.
9.COVENANTS.
9.1Seller. Seller covenants and agrees with Buyer as follows:
9.1.1Between the date of this Agreement and the Closing Date, Seller shall not
execute any additional lease affecting the Real Property or amend, modify,
renew, extend or terminate any of the Leases, the Contracts or the Approvals in
any respect without the prior approval of Buyer, which approval may be withheld
in the sole and absolute discretion of Buyer; provided, however, that any Leases
which are either executed or renewed in accordance with the current leasing
practices of Seller, including, without limitation, current market rental rates,
shall be deemed to be automatically approved by Buyer. Between the date of this
Agreement and the Closing Date, Seller shall not consent to any assignment or
sublease requested by any tenant under any of the Leases without the prior
approval of Buyer, which approval shall not be unreasonably withheld or delayed.
Between the date of this Agreement and the Closing Date, Seller shall manage,
operate, maintain and repair the Real Property and the Personal Property in the
ordinary course of business in accordance with sound property management
practice (including, without limitation, maintenance of substantially the same
advertising and marketing programs for the Real Property in effect as of the
date of this Agreement), keep the Real Property and the Personal Property and
every part thereof in good repair and working order and sound condition, comply
with the Approvals and all covenants, conditions, restrictions, laws, statutes,
rules, regulations and ordinances applicable to the Real Property or the
Personal Property, keep the Leases, the Contracts and the Approvals in force,
immediately give Buyer copies of all notices received by Seller asserting any
breach or default under the Leases or the Contracts or any violation of the
Approvals or any covenants, conditions, restrictions, laws, statutes, rules,
regulations or ordinances applicable to the Real Property or the Personal
Property, and perform when due all of Seller's obligations under the Leases, the
Contracts and the Approvals in accordance with the Leases, the Contracts and the
Approvals and all applicable laws. Seller shall not (i) create or agree to any
easements, liens, mortgages, encumbrances or other interests that would affect
the Property or Seller's ability to comply with this Agreement; (ii) initiate or
consent to, approve or otherwise take any action with respect to zoning or any
other governmental rules or regulations presently applicable to all or any part
of the Real Property; (iii) fail to pay when due and payable all taxes and other
public charges assessed against the Real Property or Seller; (iv) fail to keep
current and free from default any and all secured financing against the Real
Property; or (v) fail to pay in a timely fashion all proper bills for labor or
services for work performed for or on behalf of Seller with respect to the
Property. Between the date of this Agreement and the Closing Date, Seller shall
keep in force property insurance covering all buildings, structures,
improvements, machinery, fixtures and equipment included in the Real Property
insuring against all risks of physical loss or damage, subject to standard
exclusions, in an amount equal to the actual replacement cost (without deduction
for depreciation) of such buildings, structures, improvements, machinery,
fixtures and





12

--------------------------------------------------------------------------------




equipment.
9.1.2Between the date of this Agreement and the Closing Date, Seller shall not
use, produce, process, manufacture, generate, treat, handle, store or dispose of
any Hazardous Substances in, on or under the Real Property, or use the Real
Property for any such purposes, or Release any Hazardous Substances into any
air, soil, surface water or groundwater comprising the Real Property, or permit
any person using or occupying the Real Property or any part thereof to do any of
the foregoing. Between the date of this Agreement and the Closing Date, Seller
shall comply, and shall cause all persons using or occupying the Real Property
or any part thereof to comply, with all Environmental Laws applicable to the
Real Property, or the use or occupancy thereof, or any operations or activities
therein or thereon. Between the date of this Agreement and the Closing Date,
Seller shall duly obtain all permits, licenses and approvals required by all
applicable Environmental Laws for the use and occupancy of, and all operations
and activities in, the Real Property, comply fully with all such permits,
licenses and approvals, and keep all such permits, licenses and approvals in
full force and effect. Immediately after Seller obtains any information
indicating that any Hazardous Substances may be present or any Release or
threatened Release of Hazardous Substances may have occurred in, on or under the
Real Property (or any nearby real property which could migrate to the Real
Property) or that any violation of any Environmental Laws may have occurred at
the Real Property, Seller shall give written notice thereof to Buyer with a
reasonably detailed description of the event, occurrence or condition in
question. Seller shall immediately furnish to Buyer copies of all written
communications received by Seller from any person (including notices,
complaints, claims or citations that any Release or threatened Release of any
Hazardous Substances or any violation of any Environmental Laws has actually or
allegedly occurred) or given by Seller to any person concerning any past or
present Release or threatened Release of any Hazardous Substances in, on or
under the Real Property (or any nearby real property which could migrate to the
Real Property) or any past or present violation of any Environmental Laws at the
Real Property.
9.1.3All representations and warranties made by Seller in Section 8.1 above
shall survive the Closing. Seller shall use its best efforts, in good faith and
with diligence, to cause all of the representations and warranties made by
Seller in Section 8.1 above to be true and correct on and as of the Closing
Date. Seller shall indemnify and defend Buyer against and hold Buyer harmless
from all claims, demands, liabilities, losses, damages, costs and expenses,
including reasonable attorneys' fees and disbursements, that may be suffered or
incurred by Buyer if any representation or warranty made by Seller in
Section 8.1 above was untrue or incorrect in any respect when made or that may
be caused by any breach by Seller of any such representation or warranty.
9.1.4Seller shall indemnify and defend Buyer against and hold Buyer harmless
from all claims, demands, liabilities, losses, damages, costs and expenses,
including reasonable attorneys' fees and disbursements, arising from or based on
any failure by Seller to perform all obligations of Seller in accordance with
the Leases, the Contracts or the Approvals before the Closing Date, or any
breach, default or violation by Seller (or any event by Seller or condition
which, after notice or the passage of time, or both, would constitute a breach,
default or violation by Seller) under the Leases, the Contracts or the Approvals
that occurs before the





13

--------------------------------------------------------------------------------




Closing Date, or any condition, event or circumstance relating to the Real
Property that existed or occurred before the Closing Date, or any personal
injury or property damage occurring in, on or about the Real Property before the
Closing Date.
9.1.5Seller shall indemnify and defend Buyer against and hold Buyer harmless
from all claims, demands, liabilities, losses, damages, costs and expenses in
any way arising from, relating to or connected with any past or present Release
or threatened Release of any Hazardous Substances in, on or under the Real
Property or any past or present violation of any Environmental Laws at the Real
Property that exists or occurs, or the onset of which exists or occurs, before
the Closing Date. The foregoing indemnification shall include all expenses of
investigation and monitoring, costs of containment, abatement, removal, repair,
cleanup, restoration and remedial work, penalties and fines, attorneys' fees and
disbursements, and other response costs.
9.1.6Between the date of this Agreement and the Closing Date, Seller shall not
in any manner sell, convey, assign, transfer, encumber or otherwise dispose of
the Real Property, the Leases, the Personal Property, the Contracts or the
Approvals, or any part thereof or interest therein.
9.1.7Seller shall pay all commissions, fees and expenses due to CB Richard
Ellis, in respect of the sale of the Property to Buyer or this Agreement. Seller
hereby agrees to indemnify and hold Buyer harmless from and against any and all
claims for brokerage or finder's fees or other similar commissions or
compensation made by any and all other brokers or finders claiming to have dealt
with Seller in connection with this Agreement or the consummation of the
transaction contemplated hereby.
9.1.8Seller shall not dissolve its existing entity and shall remain validly
existing and in good standing under the laws of the State of Delaware during the
period commencing on the date of this Agreement and ending on the date that is
twelve (12) months after the Closing Date; provided, however, that if Buyer
gives Seller written notice of a claim under this Agreement on or before the
expiration of such period, such covenant shall extend until the later to occur
of (a) the date that is eighteen (18) months after the Closing Date, or (b) the
date such claim has been satisfactorily resolved in Buyer's reasonable
discretion.
9.1.9Seller shall cooperate with Buyer in connection with obtaining Lender's
consent to the Assumption, including, without limitation, paying when due all
costs associated with the Assumption, including any assumption fees, legal fees
or other fees, penalties or expenses pertaining to the Assumption.
The indemnification obligations of Seller set forth in this Section 9.1 shall
survive the Closing or the termination of this Agreement for any reason.
9.2Buyer. Buyer covenants and agrees with Seller as follows:
9.2.1All representations and warranties made by Buyer in Section 8.2 above shall
survive the Closing. Buyer shall use its best reasonable efforts, in good faith
and





14

--------------------------------------------------------------------------------




with diligence, to cause all of the representations and warranties made by Buyer
in Section 8.2 above to be true and correct on and as of the Closing Date. Buyer
shall indemnify and defend Seller against and hold Seller harmless from all
claims, demands, liabilities, losses, damages, costs and expenses, including
reasonable attorneys' fees and disbursements, that may be suffered or incurred
by Seller if any representation or warranty made by Buyer in Section 8.2 above
was untrue or incorrect in any respect when made or that may be caused by any
breach by Buyer of any such representation or warranty.
9.2.2Subject to Seller's representations, warranties and covenants set forth in
Section 8.1 above, Buyer shall indemnify and defend Seller against and hold
Seller harmless from all claims, demands, liabilities, losses, damages, costs
and expenses, including reasonable attorneys' fees and disbursements, arising
from or based on any failure by Buyer to perform all obligations of Buyer in
accordance with the Leases or the Contracts arising or accruing on or after the
Closing Date and during Buyer's ownership of the Property or any breach, default
or violation by Buyer (or any event by Buyer or condition which, after notice or
the passage of time, or both, would constitute a breach, default or violation by
Buyer) under the Leases or the Contracts that occurs on or after the Closing
Date and during Buyer's ownership of the Property.
10.Adjustments and Prorations.
10.1Generally. All taxes, including, without limitation, real estate taxes and
personal property taxes, collected rents, laundry income, parking income,
furniture rental, charges for utilities, including water, sewer, gas, and fuel
oil, and for utility services, maintenance services, maintenance and service
contracts, all operating costs and expenses, and all other income, costs, and
charges of every kind which in any manner relate to the operation of the
Property (but not including insurance premiums) shall be prorated to the Date of
Closing. If the amount of said taxes, assessments, or rents is not known on the
Date of Closing, they shall be apportioned on the basis of the amounts for the
preceding year, with a reapportionment as soon as the new amounts can be
ascertained. Any deposits on utilities paid by Seller shall be returned to
Seller. The foregoing provisions of this Section 10.1 shall not apply to any
taxes, assessments, or other payments which are directly payable by tenants
under their leases or reimbursable by such tenants to the owner of the Property,
as landlord, under their leases. On the Date of Closing, Seller shall deliver to
Buyer all inventories of supplies on hand at the Property owned by Seller, if
any, at no additional cost to Buyer.
10.2Rental Income. Rental income from the Property (including, without
limitation, laundry income, late fees and charges, and all other payments
received from tenants under or in connection with the Leases) shall be prorated
as of the Closing Date. Non-delinquent rents shall be prorated to the Closing
Date. Rents delinquent as of the Closing Date, but collected later, shall be
prorated as of the Closing Date when collected. Rents collected after the
Closing Date from tenants whose rental was delinquent at the Closing Date shall
be deemed to apply first to the current rental due at the time of payment and
second to rentals which were delinquent at the Closing Date. Rents collected
after the Closing Date to which Seller is entitled shall be promptly paid to
Seller. For a period of sixty (60) days after the





15

--------------------------------------------------------------------------------




Closing Date, Buyer shall use reasonable efforts to collect all rents which are
delinquent as of the Closing Date with no obligation to incur any expenses or
commence litigation to collect such rents. Commencing as of sixty one (61) days
after the Closing Date, Seller may use reasonable efforts, including litigation,
to collect any rents delinquent as of the Closing Date which are still
uncollected; provided, however, in exercising its remedies against tenants as
outlined in this Section, Seller shall not evict any tenant of the Property or
otherwise unreasonably interfere with Buyer's operation of the Property. With
respect to security deposits, if any, made by tenants at the Property, Buyer
shall receive credit therefor at Closing.
10.3Proration Period. If any of the items subject to proration hereunder cannot
be prorated at the Closing because the information necessary to compute such
proration is unavailable, or if any errors or omissions in computing prorations
at the Close of Escrow are discovered subsequent to the Close of Escrow, then
such item shall be reapportioned and such errors and omissions corrected as soon
as practicable after the Close of Escrow and the proper party reimbursed.
10.4Rent Ready Adjustments. Not more than forty‑eight (48) hours prior to Close
of Escrow, a representative of Buyer and Seller shall conduct an onsite
walk-through of the then unoccupied rental units on the Property to determine
whether such unoccupied rental units are in “rent ready” condition. With respect
to any rental unit that is vacated on or before five (5) days prior to Close of
Escrow, Seller shall, at Seller's option, either (i) make such unoccupied rental
unit into a “rent ready” condition, or (ii) provide Buyer with a credit against
the Purchase Price due at Closing, which credit shall be equal to the amount (to
be reasonably estimated by Buyer), if any, reasonably required to put the
unoccupied rental units in “rent-ready” condition; provided, however, that such
credit shall not exceed One Thousand Dollars ($1,000.00) per unoccupied rental
unit. With respect to any rental unit that is vacated later than five (5) days
prior to Close of Escrow, Seller shall have no responsibility or liability to
put such unoccupied rental unit into a “rent ready” condition, and Seller shall
not be required to compensate Buyer if such unit is not “rent ready” condition
as of Close of Escrow. As used herein, “'rent ready' condition” means Seller's
practice and procedures, as of the date of this Agreement, for placing units in
“rent ready” condition.
11.Closing Documents
11.1Seller's Deliveries. Conditioned upon performance by Buyer hereunder, Seller
shall execute and deliver to Escrow Holder prior to Closing the following
documents:
11.1.1Warranty Deed. A warranty deed with respect to the Property in the form of
attached Exhibit “D” (the “Warranty Deed”);
11.1.2Assignment and Assumption of Leases, Contracts and Approvals. An
assignment of all of Seller's right, title and interest in and to the Leases,
Contracts and Approvals in the form of attached Exhibit “E” (“General
Assignment”);
11.1.3Bill of Sale. A bill of sale and general assignment in the form of





16

--------------------------------------------------------------------------------




attached Exhibit “F”, assigning and transferring to Buyer all of the right,
title, and interest of Seller in and to the Personal Property and the Intangible
Property;
11.1.4Non-Foreign Certificate. A certification that Seller is not a non-resident
aliens (a foreign corporation, partnership, trust, or estate as defined in the
Internal Revenue Code and Treasury Regulations promulgated thereunder), in the
form of attached Exhibit “G”;
11.1.5Tenant Notices. Notices to the tenants under all Leases of the occurrence
of the sale of the Property in the form of attached Exhibit “H”, as may be
modified at the reasonable request of Buyer to conform to the requirements of
applicable law; and
11.1.6Assignment and Assumption of Loan. Such documents as are reasonably
necessary to effectuate the Assumption.
11.2Buyer's Deliveries. Conditioned upon performance by Seller hereunder, Buyer
shall execute and deliver to Escrow Holder prior to Closing the General
Assignment and such documents as are reasonably necessary to effectuate the
Assumption.
11.3Other Closing Documents. Each party shall deliver to the other party or
Escrow Holder such duly executed and acknowledged or verified certificates,
affidavits, and other usual closing documents respecting the power and authority
to perform the obligations hereunder and as to the due authorization thereof by
the appropriate corporate, partnership, or other representatives acting for it,
as counsel for the other party or Escrow Holder may reasonably request.
11.4Closing Documents. All documents to be delivered to Escrow Holder pursuant
to this Section 11 shall hereinafter be referred to as “Closing Documents”.
12.Costs. Seller shall pay all real estate transfer taxes, the cost of all
documentary stamps, the cost to prepare the title abstract and the costs of a
standard ALTA Owner's Policy of Title Insurance and any endorsements to the
title policy (to the extent that such endorsements are necessary to cure any
Title Objections). Buyer shall pay the incremental cost for extended ALTA title
insurance coverage, if desired, and the cost of any endorsements to the title
policy (if requested by Buyer). Seller and Buyer shall each pay one‑half (1/2)
of (i) Escrow Holder's escrow fee (excluding charges assessed by Escrow Holder
for special services, which shall be paid by the party requesting or using such
special services), (ii) all recording fees, and (iii) other closing costs. Each
party shall pay its own attorney's fees.
13.Casualty or Condemnation. If, before the Closing Date, (i) the improvements
on the Real Property are materially damaged by any casualty, as reasonably
determined by Buyer, or (ii) proceedings are commenced for the taking by
exercise of the power of eminent domain of all or a material part of the
Property, as reasonably determined by Buyer, Buyer shall have the right, by
giving notice to Seller within sixty (60) days after Seller gives written notice
of the casualty or condemnation to Buyer, to terminate this Agreement, in which
event this Agreement shall automatically terminate. If, before the Closing Date,
(a) the improvements on the Real





17

--------------------------------------------------------------------------------




Property are damaged by any casualty, but not in a material manner,
(b) proceedings are commenced for the taking by exercise of the power of eminent
domain of less than such a material part of the Property, or (c) Buyer has the
right to terminate this Agreement pursuant to the preceding sentence but Buyer
does not exercise such right, then this Agreement shall remain in full force and
effect and, on the Closing Date, one of the following shall occur, as
applicable: (1) the full repair and restoration cost, as reasonably determined
by Buyer, shall be a credit to Buyer against the total Purchase Price for the
Property, or (2) the condemnation award (or, if not theretofore received, the
right to receive such award) payable on account of the taking shall be
transferred to Buyer. Seller shall give notice to Buyer immediately after the
occurrence of any damage to the improvements on the Real Property by any
casualty or the commencement of any eminent domain proceedings. Buyer shall have
a period of sixty (60) days after Seller has given the notice to Buyer required
by this Section 13 to make the determination as to whether to terminate this
Agreement. If necessary, the Closing Date shall be postponed until Seller has
given the notice to Buyer required by this Section 13 and the period of
thirty (30) days described in this Section 13 has expired.
14.Attorneys' Fees. In any action to enforce or interpret the provisions of this
Agreement, the prevailing party shall be entitled to an award of its attorneys'
fees and costs.
15.Assignment. Except as provided below, Buyer shall have no right to assign
this Agreement or to appoint a nominee to act as Buyer under this Agreement
without first obtaining the prior written consent of Seller, which shall not be
unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing,
Buyer shall have the right, without first obtaining Seller's consent, by giving
notice to Seller before the Closing Date, to assign this Agreement or to have
Seller convey, assign and transfer the Property at the Closing in accordance
with this Agreement to (i) any one or more of the shareholders, members or
principals of Buyer or any of its affiliates, (ii) an entity owned and
controlled by Buyer or any of its affiliates, or any of the shareholders,
members or principals of Buyer or any of its affiliates, or (iii) a wholly owned
subsidiary of Steadfast Income REIT, Inc., a Maryland corporation.
16.Waiver. No waiver of any breach of any agreement or provision contained
herein shall be deemed a waiver of any preceding or succeeding breach of any
other agreement or provision herein contained. No extension of time for the
performance of any obligation or act shall be deemed an extension of time for
the performance of any other obligation or act.
17.Governing Law; TIME. This Agreement shall be construed under the laws of the
State of Iowa. As used in this Agreement, the term “business days” shall mean
all days other than Saturdays, Sundays, national holidays, and holidays observed
in California or in the state in which the Real Property is located, or both.
All periods of time referred to in this Agreement shall include all business and
non-business days unless such period of time specifies business days; provided,
however, that if the date or last date to perform any act or give a notice with
respect to the Agreement shall fall on a day that is not a business day, such
act or notice may be timely performed or given on the next succeeding business
day.
18.Notices. All notices required or permitted to be given hereunder shall be in





18

--------------------------------------------------------------------------------




writing and sent by overnight delivery service (such as Federal Express), in
which case notice shall be deemed given on the day after the date sent, or by
personal delivery, in which case notice shall be deemed given on the date
received, or by certified mail, in which case notice shall be deemed given
three (3) days after the date sent, or by fax (with copy by overnight delivery
service), in which case notice shall be deemed given on the date sent, to the
appropriate address set forth below or at such other place or places as either
Buyer or Seller may, from time to time, respectively, designate in a written
notice given to the other in the manner described above.
To Seller:
Windsor on the River, LLC
5400 W. Elm Street, Suite 110
McHenry, Illinois 60050
Attn: Brian G. Cunat
Fax No.: (815) 385-2068
Telephone No.: (815) 385-3192
To Buyer:
Steadfast Asset Holdings, Inc.
18100 Von Karman, Suite 500
Irvine, California 92612
Attn: Ana Marie del Rio, Esq.
Fax No.: (949) 852‑0143
Telephone No.: (949) 852‑0700
With a copy to:
Garrett DeFrenza Stiepel LLP
695 Town Center Drive, Suite 500
Costa Mesa, California 92626
Attn: Marcello F. De Frenza, Esq.
Fax No.: (714) 384‑4320
Telephone No.: (714) 384‑4300

19.Entire Agreement. This instrument, executed in duplicate, sets forth the
entire agreement between the parties and may not be canceled, modified, or
amended except by a written instrument executed by both Seller and Buyer.
20.Counterparts; Copies. This Agreement may be executed and delivered in any
number of counterparts, each of which so executed and delivered shall be deemed
to be an original and all of which shall constitute one and the same instrument.
Electronic, photocopy and facsimile copies of signatures may be used in place
and stead of original signatures with the same force and effect as originals.
21.Authority. The individual(s) executing this Agreement on behalf of each party
hereto hereby represent and warrant that he/she has the capacity, with full
power and authority, to bind such party to the terms and provisions of this
Agreement.
22.Record Access and Retention.
22.1Seller shall provide to Buyer (at Buyer's expense) copies of, or shall
provide Buyer reasonable access to, such factual information as may be
reasonably requested by





19

--------------------------------------------------------------------------------




Buyer, and in the possession or control of Seller, or its property manager or
accountants, to enable Buyer's auditor to conduct an audit, in accordance with
Rule 3‑14 of Securities and Exchange Commission Regulation S-X, of the income
statements of the Property for the year to date of the year in which Closing
occurs plus one (1) prior calendar year (provided, however, such audit shall not
include an audit of management fees or interest expenses attributable to the
Seller). Buyer shall be responsible for all out-of-pocket costs associated with
this audit. Seller shall reasonably cooperate (at no cost to Seller) with
Buyer's auditor in the conduct of such audit. In addition, Seller agrees to
provide to Buyer or any affiliate of Buyer, if requested by such auditor,
historical financial statements for the Property, including (without limitation)
income and balance sheet data for the Property, whether required before or after
Closing. Without limiting the foregoing, (i) Buyer or its designated independent
or other auditor may audit Seller's operating statements of the Property, at
Buyer's expense, and Seller shall provide such documentation as Buyer or its
auditor may reasonably request in order to complete such audit, and (ii) Seller
shall furnish to Buyer such financial and other information as may be reasonably
required by Buyer or any affiliate of Buyer to make any required filings with
the Securities and Exchange Commission or other governmental authority. Seller's
obligation to maintain its records for use under this Section 22.1 shall be an
on-going condition to Closing for Buyer's benefit until Close of Escrow. Seller
shall maintain its records for use under this Section 22.1 for a period of not
less than one (1) year after the Closing Date. The provisions of this Section
shall survive Closing.
22.2If Seller fails to make available to Buyer records or other information as
required pursuant to Section 22.1 above within two (2) business days after
Buyer's request for the same, the Due Diligence Period shall be extended one (1)
day for each day such records or other information is not made available to
Buyer. If the Due Diligence Period is extended by virtue of the foregoing such
that the Closing Date will occur less than ten (10) days after the expiration of
the extended Due Diligence Period, the Closing Date shall be automatically
extended to the date that is ten (10) days after the expiration of such extended
Due Diligence Period; provided, however, that Buyer shall have the option, in
its sole and absolute discretion, to require that the Close of Escrow occur
earlier than such extended Closing Date by giving written notice thereof to
Seller and Escrow Holder.
As provided above, Seller's obligations under this Section 22 shall be ongoing
through and after the Closing Date and shall constitute a condition to Closing
for Buyer's benefit until Close of Escrow.
23.Contract Consideration.
Buyer shall deliver to Escrow Holder, in addition to and as part of Buyer's
delivery to Escrow Holder of the Initial Deposit, the sum of ONE HUNDRED
AND 00/100 DOLLARS ($100.00) (“Independent Contract Consideration”). Escrow
Holder shall deliver the Independent Contract Consideration to Seller
immediately following receipt from Buyer without the need for further
instruction from the parties. The parties have bargained for and expressly agree
that the rights and obligations of each party contained in this Agreement,
including, without limitation, Buyer's obligations to deliver the Independent
Contract





20

--------------------------------------------------------------------------------




Consideration to Seller and the Initial Deposit to Escrow Holder, constitute
sufficient consideration for the other party's execution, delivery and
obligations under this Agreement, including without limitation, Buyer's
exclusive right to inspect and purchase the Property pursuant to this Agreement
and all contingencies and conditions of Closing for the benefit of Buyer set
forth in this Agreement.









21

--------------------------------------------------------------------------------

Seller Signature Page for Purchase and Sale Agreement and Joint Escrow
Instructions
dated October 21, 2011 between Windsor on the River, LLC
and Steadfast Asset Holdings, Inc.



IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the day
and year first above written.


SELLER:
WINDSOR ON THE RIVER, LLC, a Delaware limited liability company




By: /s/ Brian G. Cunat
Name: Brian G. Cunat
Its: Manager, President
 



STATE OF FLORIDA    )
)ss.
COUNTY OF COLLIER    )
On October 25, 2011, before me, Fonda Taylor, a Notary Public personally
appeared Brian G. Cunat, who proved to me on the basis of satisfactory evidence
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of Florida that
the foregoing paragraph is true and correct.


WITNESS my hand and official seal.
    
/s/ Fonda Taylor        
Notary Public                            (SEAL)







S-1

--------------------------------------------------------------------------------

Buyer Signature Page for Purchase and Sale Agreement and Joint Escrow
Instructions
dated October 21, 2011 between Windsor on the River, LLC
and Steadfast Asset Holdings, Inc.



IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the day
and year first above written.
BUYER:


STEADFAST ASSET HOLDINGS, INC.,
a California corporation




By: /s/ Ana Marie del Rio     
Name:     Ana Marie del Rio
Its: Vice President


STATE OF CALIFORNIA    )
)ss.
COUNTY OF ORANGE    )
On October 24, 2011, before me, Mona Salama, a Notary Public personally appeared
Ana Marie del Rio, who proved to me on the basis of satisfactory evidence to be
the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.
    
/s/ Mona Salama     
Notary Public                        (SEAL)







S-2

--------------------------------------------------------------------------------

Escrow Officer Signature Page for Purchase and Sale Agreement and Joint Escrow
Instructions
dated October 21, 2011 between Windsor on the River, LLC
and Steadfast Asset Holdings, Inc.



THE UNDERSIGNED HEREBY ACCEPTS THE FOREGOING PURCHASE AND SALE AGREEMENT AS OF
OCTOBER 27, 2011, AND AGREES TO ACT AS ESCROW HOLDER IN ACCORDANCE THEREWITH.
FIRST AMERICAN TITLE INSURANCE COMPANY




By:
/s/ Ryan Hahn
 
Ryan Hahn, Escrow Officer








S-3

--------------------------------------------------------------------------------

EXHIBIT "A"
Description of Real Property
Real property in the City of Cedar Rapids, County of Linn, State of Iowa,
described as follows:
Lot 1 of Windsor-on-the-River First Addition to Cedar Rapids, Iowa, and Lot 2
and Lot 3 of Windsor-on-the-River Second Addition to Cedar Rapids, Iowa, and Lot
4 of Windsor-on-the-River Third Addition to Cedar Rapids, Iowa, and Lot 5 of
Windsor-on-the-River Fourth Addition to Cedar Rapids, Iowa; all in Linn County,
Iowa



EXHIBIT "A"
Page 1

--------------------------------------------------------------------------------

EXHIBIT “B”
Personal Property Description


[Attached]







EXHIBIT "B"
Page 1


--------------------------------------------------------------------------------

EXHIBIT “C”
DUE DILIGENCE DOCUMENTS


[Attached]







EXHIBIT "C"
Page 1


--------------------------------------------------------------------------------

EXHIBIT “D”
Form of Warranty Deed


WARRANTY DEED
Recorder's Cover Sheet


Preparer Information: (name, address and phone number)
Marcello F. De Frenza, Esq.
Garrett DeFrenza Stiepel LLP
695 Town Center Drive, Ste. 500
Costa Mesa, CA 92626


Taxpayer Information: (name and complete address)
Steadfast Companies
18101 Von Karman Ave., Ste. 500
Irvine, CA 92612
Attn: Real Estate Dept.


Return Document To: (name and complete address)
Marcello F. De Frenza, Esq.
Garrett DeFrenza Stiepel LLP
695 Town Center Drive, Ste. 500
Costa Mesa, CA 92626


Grantor:
WINDSOR ON THE RIVER, LLC, a Delaware limited liability company


Grantee:
[_______________________]


Legal Description: See Page ___

EXHIBIT "D"
Page 1


--------------------------------------------------------------------------------

Prepared by: Marcello F. De Frenza, Esq. 695 Town Center Drive, Ste. 500, Costa
Mesa, CA 92626
Address Tax Statement to: 18101 Von Karman Ave., Ste. 500, Irvine, CA 92612
Attn: Real Estate Dept.
WARRANTY DEED

For the consideration of Ten and No/100 Dollars ($10.00) and other valuable
consideration,
WINDSOR ON THE RIVER, LLC, a Delaware limited liability company (“Grantor”),
does hereby convey to _______________________ (“Grantee”), that certain real
property located in the City of Cedar Rapids, Linn County, Iowa and more
particularly described on Exhibit “1” attached hereto and made a part hereof.


TOGETHER with the tenements, hereditaments, and appurtenances thereunder
belonging or in anywise appertaining thereto.
Grantor does hereby covenant with Grantee, and its successors-in-interest, that
Grantor does hold the real estate by title in fee simple; that it has good and
lawful authority to sell and convey the real estate; that the real estate is
free and clear of all liens and encumbrances except as may be above stated; and
Grantor further covenants to warrant and defend the real estate against the
lawful claims of all persons except as may be above stated.


Words and phrases herein, including acknowledgment hereof, shall be construed as
in the singular or plural number, and as masculine or feminine gender, according
to the context.


The Grantor is a [_______________________]-managed limited liability company
under the laws of the State of Delaware, and the undersigned has authority under
the Grantor's [_______________________] to execute and deliver this instrument
transferring the real estate. This conveyance has been approved by the
[_______________________] of Grantor.


IN WITNESS WHEREOF, Grantor has executed this Warranty Deed as of ___________,
20___.


GRANTOR:
WINDSOR ON THE RIVER, LLC,
a Delaware limited liability company


By:
Name:
Its:




EXHIBIT "D"
Page 2


--------------------------------------------------------------------------------

STATE OF     )
)    ss.
COUNTY OF     )
On                 , before me,                         , a Notary Public
personally appeared                                 , who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of
____________________ that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.




    
                
Notary Public                        (SEAL)





EXHIBIT "D"
Page 3


--------------------------------------------------------------------------------

Exhibit “1”


Legal Description


Real property in the City of Cedar Rapids, County of Linn, State of Iowa,
described as follows:
Lot 1 of Windsor-on-the-River First Addition to Cedar Rapids, Iowa, and Lot 2
and Lot 3 of Windsor-on-the-River Second Addition to Cedar Rapids, Iowa, and Lot
4 of Windsor-on-the-River Third Addition to Cedar Rapids, Iowa, and Lot 5 of
Windsor-on-the-River Fourth Addition to Cedar Rapids, Iowa; all in Linn County,
Iowa





EXHIBIT "D"
Page 4


--------------------------------------------------------------------------------

EXHIBIT “E”
Form of Assignment of Leases
ASSIGNMENT AND ASSUMPTION
OF LEASES, CONTRACTS AND APPROVALS


THIS ASSIGNMENT AND ASSUMPTION OF LEASES, CONTRACTS AND APPROVALS (this
“Assignment”) is made as of the      day of         , 20__, by and between
WINDSOR ON THE RIVER, LLC, a Delaware limited liability company (“Assignor”),
and _____________________________, a(n) ______________________ (“Assignee”).
W I T N E S S E T H:
For good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, Assignor and Assignee hereby agree as follows:
1.Assignor hereby sells, transfers, assigns and conveys to Assignee the
following:
a.All right, title and interest of Assignor in and to those certain leases
described on Exhibit A attached hereto and made a part hereof (collectively, the
“Leases”), relating to the leasing of space in or on that certain land and
improvements located in the County of Linn, State of Iowa, more particularly
described in Exhibit A attached hereto, and all of the rights, interests,
benefits and privileges of the lessor thereunder, and all prepaid rents and
security and other deposits held by Assignor under the Leases and not credited
to Assignee under the Purchase Agreement (defined below) or credited or returned
to tenants, but subject to all terms, conditions, reservations and limitations
set forth in the Leases.
b.To the extent assignable, all right, title and interest of Assignor in and to
those certain contracts set forth on Exhibit C attached hereto and made a part
hereof, and all warranties, guaranties, indemnities and claims (including,
without limitation, for workmanship, materials and performance) and which exist
or may hereafter exist against any contractor, subcontractor, manufacturer or
supplier or laborer or other services relating thereto (collectively, the
“Contracts”).
c.To the extent assignable, all right, title and interest of Assignor in and to
those certain approvals, plans, studies and surveys set forth on Exhibit D
attached hereto and made a part hereof (collectively, the “Approvals”).
2.This Assignment is given pursuant to that certain Purchase and Sale Agreement
and Joint Escrow Instructions (as amended, the “Purchase Agreement”) dated as of
October ____, 2011, between Assignor and Assignee, providing for, among other
things, the conveyance of the Leases, the Contracts and the Approvals.
3.Assignee hereby accepts the assignment of the Leases, the Contracts and the

EXHIBIT "E"
Page 1


--------------------------------------------------------------------------------

Approvals and agrees to assume and discharge, in accordance with the terms
thereof, (a) all of the obligations thereunder from and after the date hereof.
4.Assignor agrees to indemnify, defend and hold harmless Assignee from and
against any and all claims, damages, liabilities, losses, costs and expenses
(including, without limitation, reasonable attorneys' fees and expenses)
asserted against or suffered or incurred by Assignee as a result of or in
connection with any liabilities or obligations under the Leases, the Contracts
or the Approvals relating to periods prior to the date hereof.
5.In any action to enforce the provisions of this Assignment, the prevailing
party shall be entitled to an award of its attorneys' fees and costs. This
Assignment may be executed in any number of counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same Assignment. The terms, covenants and conditions
hereof shall inure to the benefit of and be binding upon the respective parties
hereto, their heirs, executors, administrators, successors and assigns. Any
alteration, change or modification of or to this Assignment, in order to become
effective, must be made in writing and in each instance signed on behalf of each
party to be charged. No provision of this Assignment that is held to be
inoperative, unenforceable or invalid shall affect the remaining provisions, and
to this end all provisions of this Agreement shall be severable. This Assignment
shall be governed by the laws of the State of Iowa.
IN WITNESS WHEREOF, the parties have executed this Assignment as of the date
first above written.
ASSIGNOR:


WINDSOR ON THE RIVER, LLC, a Delaware limited liability company




By:
Name:
Its:
ASSIGNEE:










By:
Name:
Its:



Exhibit  A    Leases
Exhibit B    Description of the Property
Exhibit C    Contracts
Exhibit D    Approvals


ACKNOWLEDGEMENTS ON NEXT PAGE

EXHIBIT "E"
Page 2


--------------------------------------------------------------------------------

STATE OF ___________________    )
)    ss.
COUNTY OF _______________    )
On                 , before me,                         , a Notary Public
personally appeared                                 , who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of
_________________ that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.
    
                
Notary Public                        (SEAL)




STATE OF ___________________    )
)    ss.
COUNTY OF _______________    )
On                 , before me,                         , a Notary Public
personally appeared                                 , who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of
_________________ that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.
    
                
Notary Public                        (SEAL)



EXHIBIT "E"
Page 3


--------------------------------------------------------------------------------

Exhibit A


Leases


[To be Attached]

EXHIBIT "E"
Page 4


--------------------------------------------------------------------------------

Exhibit B


Description of the Property


Real property in the City of Cedar Rapids, County of Linn, State of Iowa,
described as follows:
Lot 1 of Windsor-on-the-River First Addition to Cedar Rapids, Iowa, and Lot 2
and Lot 3 of Windsor-on-the-River Second Addition to Cedar Rapids, Iowa, and Lot
4 of Windsor-on-the-River Third Addition to Cedar Rapids, Iowa, and Lot 5 of
Windsor-on-the-River Fourth Addition to Cedar Rapids, Iowa; all in Linn County,
Iowa



EXHIBIT "E"
Page 5


--------------------------------------------------------------------------------

Exhibit C


Contracts


[To be Attached]

EXHIBIT "E"
Page 6


--------------------------------------------------------------------------------

Exhibit D


Approvals


[To be Attached]





EXHIBIT "E"
Page 7


--------------------------------------------------------------------------------

EXHIBIT “F”
Form of Bill of Sale and General Assignment
BILL OF SALE AND GENERAL ASSIGNMENT
Know all men by these presents, that WINDSOR ON THE RIVER, LLC, a Delaware
limited liability company(“Grantor”), for and in consideration of the sum of ten
dollars and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, does bargain, sell, grant, transfer, assign,
and convey to _________________________ (“Grantee”) all of its right, title, and
interest, if any, in and to any and all (i) tangible personal property owned by
Grantor and now at, in or upon or used in connection with the property commonly
known as 2200 Buckingham Drive NW, located in the City of Cedar Rapids, County
of Linn and State of Iowa (“Property”), and more particularly described on
Exhibit A attached hereto, and (ii) intangible personal property in connection
with or arising out of the ownership of the Property.
IN WITNESS WHEREOF, Grantor has executed this Bill of Sale and General
Assignment as of the ____ day of ___________________, 20__.
WINDSOR ON THE RIVER, LLC,
a Delaware limited liability company




By:
Name:
Its:
 

STATE OF ___________________)
)    ss.
COUNTY OF _______________    )


On                 , before me,                 , a Notary Public personally
appeared __________________, who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of
_________________ that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.
    
                
Notary Public                        (SEAL)

EXHIBIT "F"
Page 1


--------------------------------------------------------------------------------

Exhibit A


Legal Description


Real property in the City of Cedar Rapids, County of Linn, State of Iowa,
described as follows:
Lot 1 of Windsor-on-the-River First Addition to Cedar Rapids, Iowa, and Lot 2
and Lot 3 of Windsor-on-the-River Second Addition to Cedar Rapids, Iowa, and Lot
4 of Windsor-on-the-River Third Addition to Cedar Rapids, Iowa, and Lot 5 of
Windsor-on-the-River Fourth Addition to Cedar Rapids, Iowa; all in Linn County,
Iowa





EXHIBIT "F"
Page 2


--------------------------------------------------------------------------------

EXHIBIT “G”
Form of Non-Foreign Certificate
CERTIFICATE OF NON-FOREIGN STATUS
Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform             , a(n)                  (“Transferee”), that withholding
of tax is not required upon the disposition of a U.S. real property interest by
WINDSOR ON THE RIVER, LLC, a Delaware limited liability company (“Transferor”),
the undersigned hereby certifies to Transferee the following on behalf of
Transferor:
1.    Transferor is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Internal Revenue
Code and Income Tax Regulations);
2.    Transferor's U.S. employer identification number is _____________; and
3.    Transferor's office address is ________________________________________.
Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.
Under penalties of perjury, the undersigned declares that the undersigned has
examined this certification and to the best of the undersigned's knowledge and
belief it is true, correct and complete, and the undersigned further declares
that the undersigned has authority to sign this document on behalf of
Transferor.
Dated as of ____________________, 20__.
WINDSOR ON THE RIVER, LLC,
a Delaware limited liability company


By:
Name:
Title:




EXHIBIT "G"
Page 1


--------------------------------------------------------------------------------

STATE OF ___________________    )
)    ss.
COUNTY OF _______________    )


On                 , before me,             , a Notary Public personally
appeared                                 , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of
_________________ that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.
    
                    
Notary Public                        (SEAL)





EXHIBIT "G"
Page 2


--------------------------------------------------------------------------------

EXHIBIT “H”
Form Of Tenant Notice


____________________, 20__


TO:
 
 
 
 
 
 
 



Re:    Notice of Lease Assignment and Transfer of Security Deposit


This letter is to notify you that the property commonly known as
2200 Buckingham Drive NW, Cedar Rapids, Iowa (“Property”) has this date been
sold and the ownership transferred.
In connection with this sale, all of the interest of the lessor under your lease
of space in the Property, together with your security deposit in the amount of
$__________, have been transferred to the new owner. You are hereby notified
that, from and after the date hereof and until further notice, all future
payments under your lease should be made payable to “_____________” and mailed
to __________________________. In addition, all questions or other matters
regarding your lease should be directed to the ___________________ at (_____)
____________________.
Thank you for your cooperation.
Very truly yours,


WINDSOR ON THE RIVER, LLC,
a Delaware limited liability company




By:
Name:
Title:






EXHIBIT "H"
Page 1


--------------------------------------------------------------------------------

SCHEDULE 1
LEASES
[Attached]

SCHEDULE "1"

--------------------------------------------------------------------------------

SCHEDULE 2
VENDORS
[Attached]





SCHEDULE "2"